Citation Nr: 9916091	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-31 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Waiver of recovery of loan guaranty indebtedness in the 
amount of $14,487.47 plus accrued interest.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

This appeal arose from an April 1996 decision of the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA) Regional Office in Houston, Texas 
(the RO) which denied the appellant's request that VA loan 
guaranty indebtedness in the original amount of $14,487.47, 
plus accrued interest thereon, be waived. 

The appellant and his spouse testified at a personal hearing 
before the undersigned Board member at the RO in April 1999.

The Board notes that the appellant initially requested waiver 
of charged loan guaranty indebtedness in the amount of 
$19,802.65 in April 1986.  In a February 1987 decision, the 
COWC denied the appellant's request.  He did not appeal that 
determination.  In February 1996, the appellant again 
requested that a waiver of the charged indebtedness, which 
had been reduced to $14.497.47 by recovery of $4,800.  In the 
April 1996 decision, the COWC undertook a de novo review of 
the appellant's request based on intervening changes in the 
operative law, 38 U.S.C.A. § 3102.

Unappealed RO decisions are final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  However, a change in the law, as here, 
may serve to reopen a claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 289 (1993).  The Board agrees with the RO's de novo 
review of the appellant's request and will review this case 
without regard to the 1987 COWC denial.


REMAND

The appellant is seeking to preclude recovery of VA loan 
guaranty indebtedness in the amount of $14,497.47, plus 
accrued interest.

Factual Background

In the interest of clarity, the factual background of this 
case will be reviewed.  

In May 1982, the appellant and his spouse purchased a house 
in Houston, Texas, using a mortgage loan which was 
guaranteed, in part, by VA.  The property was secured by a 
deed of trust and deed of trust note.  The initial mortgage 
payment was in July 1982.  

In October 1984, the RO received a notice of default from the 
mortgage holder.  The appellant had ceased making loan 
payments starting in July 1984.  According to the mortgage 
holder, the appellant had not contacted them and had not 
responded to five letters and notices.  A visit to the 
property revealed that it appeared to have been vacant.  
Foreclosure proceedings were initiated.

In February 1985, the RO wrote to the appellant, notifying 
him of pending foreclosure and requesting that he contact the 
lender and/or take steps to prevent foreclosure.  There is no 
indication in the record that the appellant responded to this 
communication or otherwise attempted to contact VA during the 
period of default and foreclosure.

The property was sold at a foreclosure sale in May 1985.  In 
June 1985, the mortgage holder filed a claim under the VA 
loan guaranty, which was satisfied, in part, by VA.  The 
appellant was informed that he owed VA $19,802.65 under the 
loan guaranty.

In April 1986, the appellant contacted VA by letter, stating 
that the loan default took place because "[w]e simply got in 
over our heads and could not make it."  An accompanying 
financial status report indicated that the appellant and his 
spouse bought a time share in 1983 and two time shares in 
1985, as well as automobiles in 1983 and in 1985.  None of 
these five debts was past due.  

In a February 1987 decision, the COWC denied the appellant's 
request for a waiver of the charged indebtedness.  The 
appellant did not appeal.  Evidently, a payment schedule was 
worked out and the appellant paid down the debt in the amount 
of $4,800.

In February 1996, the appellant requested that waiver of the 
indebtedness be considered again, citing health problems.  In 
the April 1996 COWC decision which is being appealed, it was 
determined that there was evidence of bad faith on the 
appellant's part because: he knew, or should have known, that 
decisions he made, including the purchase of three 
timeshares, caused him to be overextended financially; he 
failed to cooperate with the lender and with VA concerning 
the default; and he abandoned the property and did not 
provide VA with a forwarding address or telephone number.  
Waiver of the charged loan guarantee indebtedness was 
therefore denied.

In his August 1986 Appeal to the Board, the appellant 
contended that he had tried to sell the property prior to 
vacating it, but had been unsuccessful.  He further contended 
that he had contacted VA "at least 6 times . . . and were 
told that they . . . could not help us."  The appellant 
denied being contacted by VA prior to the foreclosure.  The 
appellant also referred to his health and financial problems.

The appellant spouse testified at a personal hearing before 
the undersigned at the RO in April 1999.  In essence, their 
testimony replicated their August 1996 written statement.

Discussion

As noted above, the RO denied the appellant's request for 
waiver of the charged loan guaranty indebtedness based on a 
finding of bad faith on his part.

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against the 
standard of equity and good conscience. 38 U.S.C.A. § 
5302(b); 38 C.F.R. §§ 1.964, 1.965.  However, in determining 
whether a waiver of loan guaranty indebtedness may be 
granted, the Board must first address the issue of whether 
fraud, misrepresentation, or bad faith exists, any indication 
of which precludes consideration of waiver of recovery of the 
debt.  38 C.F.R. § 1.965(b).  It should be emphasized that 
only one of the three elements (fraud, misrepresentation, or 
bad faith) need be shown to preclude consideration of waiver 
of recovery of the loan guaranty indebtedness.  38 U.S.C.A. § 
5302(c).  In other words, a finding that the appellant 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with his receipt of VA benefits precludes 
the grant of a waiver of recovery of the overpayment.  See 38 
U.S.C.A. § 5302(c); see also Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  This parallels the "clean hands" doctrine 
familiar in equity cases: only if the appellant is free from 
all taint of fraud in connection with his claim for benefits 
may waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555, 556 
(1992).

The phrase "bad faith" was defined in Veterans Benefits 
Administration (VBA) CIRCULAR 20-90-5, dated February 12, 
1990, as a ". . . willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation." (emphasis 
added).

In Richards v. Brown, 9 Vet. App. 255, 257 (1996), the United 
States Court of Appeals for Veterans Claims held that the 
operative language in 38 C.F.R. § 1.965(b)(2) limited bad 
faith to cases in which there was an intent to seek an unfair 
advantage, the first of the two alternatives in the VBA 
Circular.  The second test of the VBA Circular permitted a 
bad faith determination for mere negligent failure to fulfill 
a duty or contractual obligation.  The Court found that 
because the VBA Circular was inconsistent with 38 C.F.R. § 
1.965(b)(2) to the extent of the second test, it could not be 
an appropriate basis for a bad faith determination. Richards, 
9 Vet. App. at 257. 

Thus, the Court held that the use of the phrase "neglect or 
refuse to fulfill some duty or contractual obligation" found 
in VA CIR. 20-90-5 was, ". . . inconsistent with the 
regulation [and therefore] cannot be an appropriate basis for 
a bad faith determination." 9 Vet. App. at 258.

Thus, under the law as it currently stands, "bad faith" is 
defined as "unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  A debtor's conduct in 
connection with a debt arising from participation in VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government." 38 C.F.R. § 1.965(b) (1997); Richards v. 
Brown, 9 Vet. App. 255, 257 (1996).



In a decision rendered prior to Richards, the Court held that 
a determination of bad faith is based on the circumstances 
which led to the overpayment, and the actions or omissions 
with respect to reporting the overpayment, as indicated by 
the evidence of record.  See East v. Brown, 8 Vet. App. 34, 
40 (1995).

In its April 1996 decision, the COWC determined that there 
was bad faith on the part of the appellant in the creation of 
the charged indebtedness. The RO's basis for its finding of 
bad faith on the appellant's part in essence boils down to 
three facets: (1) he failed to communicate/cooperate with the 
lender and with VA; (2) he abandoned the property; and (3) he 
overextended his finances through purchases of items such as 
timeshares, thus leading to default and foreclosure.  The RO, 
in its pre-Richards decision, concluded that the appellant's 
actions "are deemed to be representative of a willful 
intention to neglect or refuse to fulfill his contractual 
obligations pursuant to the terms of the VA guaranteed 
loan."  That determination was, as discussed above, contrary 
to the Court's subsequent holding in Richards.

The Board has concluded that under the circumstances, this 
case should be returned to the RO for readjudication in light 
of the Court's decision in Richards.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  To ensure full compliance with due 
process requirements, this case is therefore REMANDED for the 
following action:

The RO should readjudicate the 
appellant's request for a waiver of loan 
guaranty indebtedness, applying all 
appropriate law and VA regulations, in 
particular the decision of the United 
States Court of Appeals for Veterans 
Claims in Richards, discussed above.


Thereafter, if the benefit sought on appeal is not granted, 
the appellant should be provided with a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.

The appellant need take no action unless otherwise notified.  
While the case is in remand status, the appellant may furnish 
additional evidence and argument to the RO.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


